Citation Nr: 1631447	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  14-22 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Whether a timely substantive appeal was filed with respect to the May 2011 rating decision that denied entitlement to specially adapted housing. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army, which included verified periods of active duty from March 1962 to march 1965, from March 1966 to March 1971, and from December 1977 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO determined that the Veteran had filed a timely substantive appeal with respect to the May 2011 rating decision that denied entitlement to specially adapted housing.

The Board notes that the Veteran's appeal originally included the issue of entitlement to special home adaptation.  However, during a December 2011 Decision Review Officer (DRO) hearing held at the RO, the Veteran withdrew that claim.  Thus, that issue is no longer in appellate status, and no further consideration is necessary.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  In a May 18, 2011, rating decision, the RO denied the issue of entitlement to specially adapted housing.  

2.  The Veteran submitted a notice of disagreement in June 2011, and the RO issued a statement of the case on March 9, 2012.  

3.  The Veteran did not submit a substantive appeal prior to May 18, 2012.

4.  The Veteran did not request an extension of the time limit for filing a substantive appeal, the RO's actions did not operate as waiver of the time requirement for filing a substantive appeal, and the doctrine of equitable tolling does not apply.


CONCLUSION OF LAW

The requirements are not met for an adequate and timely substantive appeal with respect to the May 2011 rating that denied entitlement to specially adapted housing.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 19.32, 19.33, 19.34, 20.200, 20.202, 20.302, 20.303, 20.305 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In the decision below, the Board has determined the appellant did not submit a timely substantive appeal with regard to a May 2011 rating decision.  As such, the Board does not have appellate jurisdiction to consider the merits of the claim. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2015).  Thus, VA is not required to take any further action to assist the claimant. 38 U.S.C.A. § 5103A(a) (West 2002). See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence).  The appellant was properly notified of the jurisdictional problem, and he was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.


Law and Analysis

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal (VA Form 9 or equivalent) after a statement of the case (SOC) is furnished to the claimant.  There must be a decision by the RO, the claimant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed Substantive Appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202. 

The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC, but questions as to timeliness or adequacy of response shall be determined by the Board.  38 U.S.C.A. § 7105(d)(3).  The Board may address in the first instance whether a substantive appeal was adequate and timely at any stage in a proceeding before it, regardless of whether the RO addressed this issue.  38 C.F.R. § 20.101(d) (2015).

In a May 2011 rating decision, the RO denied, in relevant part, entitlement to specially adapted housing.  The RO provided the Veteran with notice of this rating decision in a May 18, 2011, letter.

The Veteran filed a timely NOD in June 2011.  Thereafter, the RO issued a SOC on March 9, 2012, and a copy was sent to the Veteran at his last known address and to his representative.  There has been no assertion that the SOC was not received by the Veteran.  

The notification letter attached to the SOC included notice that the substantive appeal (Form 9) must be filed within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the rating decision.   The letter also stated that, if the substantive appeal was not filed within the specified period, the case would be closed.  It was further explained that any request for an extension of time to file should be made prior to the expiration of the time limit for filing the appeal. 

The dates for timely filing of the Veteran's substantive appeal were May 9, 2012, which was 60 days from the date of the statement of the case, or alternatively, May 18, 2012, which was one year from the date of notification of the May 2011 rating decision. 

In this case, the Veteran submitted a VA Form 9 that was received by the RO on July 25, 2012.  The Board does acknowledge that the Veteran also submitted a written statement that was received on May 29, 2012, in which he indicated that his appeal regarding specially adapted housing was still pending.  However, that statement was also not received within the prescribed time limits.  Thus, even if construed as a substantive appeal, that May 2012 statement was also untimely.

The RO notified the Veteran in an August 2012 letter that his substantive appeal was not timely received.  He was informed of his right to appeal the RO's timeliness determination and was provided an appeal rights form (VA Form 4107).  In September 2012, the Veteran appealed the issue as to whether an adequate and timely substantive appeal was received with regard to the May 2011 rating decision. 

There are exceptions to the above rule regarding the time period in which to appeal. First, the filing limit can be extended when the RO receives a timely request for an extension of time to submit a substantive appeal under 38 C.F.R. § 20.203 or an extension of the filing deadline under 38 C.F.R. § 3.109.  In this case, the Veteran did not submit a request to extend the appeal period within 60 days from the date of the SOC notification letter, or within the remainder of the one-year period from the date of the rating decision notification letter.  Nor has there been any contention otherwise.

Second, some RO actions may operate as a waiver of the time requirements for filing a substantive appeal.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557  (2003) (holding that a claimant's failure to file a timely substantive appeal from an RO decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the RO closed the appeal pursuant to 38 C.F.R. § 19.32 ); see also Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, there is no evidence that the RO continued to treat the case as an active appeal.  Rather, the Veteran was notified in August 2012 that his substantive appeal was not timely and that the RO could not take any action on the appeal because the right to appeal expired.  In addition, the RO did not certify the issue as being on appeal.  Thus, the RO did not waive the requirement that the substantive appeal be timely filed.

Third, the doctrine of equitable tolling has also been considered.  Generally, equitable tolling applies only where circumstances preclude a timely filing, despite the exercise of due diligence, such as: (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the RO or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140   (2011) (per curiam order).

There is a three-part test to determine whether "extraordinary circumstances" in particular justify equitable tolling: (1) the extraordinary circumstance must be beyond the veteran's control, (2) the veteran must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the veteran must exercise due diligence in preserving his or her appellate rights, meaning that a reasonably diligent person, under the same circumstances, would not have filed his or her appeal within the appeal period.  See McCreary v. Nicholson, 19 Vet. App. 324 (2005); see also Checo v. Shinseki, No. 2013-7059, 2014 WL 1613885 (Fed. Cir. Apr. 23, 2014). 

The Veteran and his representative do not assert and the evidence does not otherwise demonstrate that he relied upon VA misinformation or misfiling by VA personnel.  In addition, while the Veteran has a service-connected psychiatric disability, he has not alleged, nor does the evidence suggest, that his failure to file a timely substantive appeal was due to mental incapacity.  Moreover, there is no evidence of extraordinary circumstances beyond the Veteran's control which prevented him from filing his substantive appeal.  Indeed, the Veteran and his representative have not made any argument regarding equitable tolling.   As such, the Board finds no basis for equitable tolling of the filing deadline.

Based on the foregoing, the Board finds that the Veteran did not file an adequate and timely substantive appeal with respect to the May 2011 rating decision for the issue of entitlement to specially adapted housing.  A substantive appeal was not received within 60 days from the March 9, 2012, SOC or within one year from the May 18, 2011, notification of the rating decision.  Accordingly, the appeal is denied.


ORDER

As the Veteran did not file an adequate and timely substantive appeal regarding the May 2011 rating decision denying entitlement to specially adapted housing, the appeal is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


